DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-15 in the reply filed on 20 September 2021 is acknowledged.  Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japan Application No. 2017-072945 and 2017-072944 was received on 20 February 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 January 2020 have been considered by the examiner.

Drawings
The drawings filed on 29 January 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

REASONS FOR ALLOWANCE
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge apparatus having a controller that is configured to: determine whether a position of a liquid level in the second liquid chamber is lower than a boundary position; based on determining that the position of the liquid level is lower than the boundary position, control the notification device to activate a first notification; determine whether the cartridge is installed in the installation case; based on determining that the cartridge is installed in the installation case, read out the liquid amount Vc stored in the first liquid chamber from a cartridge memory of the cartridge through the interface; based on the liquid amount Vc, determine an outflow amount Vcs of the liquid flowed out from the first liquid chamber to the second liquid chamber; and based on, after activating the first notification, the determined outflow amount Vcs being less than a threshold and based on determining that the position of the liquid level is lower than the boundary position, control the notification device to activate a second notification.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-15 are allowable because they depend from claim 1.

US 2008/0204488 A1 to Usui is the closest found relevant prior art.  
Usui discloses a liquid discharge apparatus comprising:


    PNG
    media_image1.png
    553
    862
    media_image1.png
    Greyscale


	Usui discloses the structural limitations of claim, however Usui does not disclose a controller that is configured to: determine whether a position of a liquid level in the second liquid chamber is lower than a boundary position; based on determining that the position of the liquid level is lower than the boundary position, control the notification device to activate a first notification; determine whether the cartridge is installed in the installation case; based on determining that the cartridge is installed in the installation case, read out the liquid amount Vc stored in the first liquid chamber from a cartridge memory of the cartridge through the interface; based on the liquid amount Vc, determine an outflow amount Vcs of the liquid flowed out from the first liquid chamber to the second liquid chamber; and based on, after activating the first notification, the determined outflow amount Vcs being less than a 

US 6,333675 B1 to Koitabashi et al. discloses a notification when ink level drops below a certain amount and mounting of the cartridge on the carriage, however, Koitabashi does not disclose the structural limitations of claim 1 nor a controller that is configured to: determine whether a position of a liquid level in the second liquid chamber is lower than a boundary position; based on determining that the position of the liquid level is lower than the boundary position, control the notification device to activate a first notification; determine whether the cartridge is installed in the installation case; based on determining that the cartridge is installed in the installation case, read out the liquid amount Vc stored in the first liquid chamber from a cartridge memory of the cartridge through the interface; based on the liquid amount Vc, determine an outflow amount Vcs of the liquid flowed out from the first liquid chamber to the second liquid chamber; and based on, after activating the first notification, the determined outflow amount Vcs being less than a threshold and based on determining that the position of the liquid level is lower than the boundary position, control the notification device to activate a second notification.

US PGPub 2009/0201351 to Shimizu et al. discloses similar structural limitations of claim 1 (see Fig. 3 below), however does not disclose the notification limitations as claimed.

    PNG
    media_image2.png
    559
    796
    media_image2.png
    Greyscale


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 is cancelled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/               Primary Examiner, Art Unit 2853